Citation Nr: 0907028	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  08-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond October 16, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran in this case served on active duty and the 
appellant, his daughter, is eligible for Dependents' 
Education Assistance (DEA) benefits.  She began receiving DEA 
benefits in September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant testified before the undersigned 
Veterans Law Judge at a Videoconference Board hearing in 
December 2008.  A transcript of this proceeding is of record.  


FINDINGS OF FACT

1. The appellant received 45 months of charged DEA benefits 
between September 4, 2001 and October 16, 2007.

2. The evidence does not show that the appellant requires 
special restorative training.

3. The appellant has not requested an extension to pursue 
courses under the special assistance for the educationally 
disadvantaged program.




CONCLUSION OF LAW

The appellant is not entitled to DEA benefits beyond October 
16, 2007.  38 C.F.R. §§ 3500, 3501, 3511 (West 2002); 38 
C.F.R. §§ 21.3020, 21.3021, 21.3044, 21.3300 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to have her dependents' educational 
assistance (DEA) benefits extended beyond October 16, 2007. 
She does not dispute that she has received 45 months of 
charged benefits nor does she allege that she wants or needs 
special restorative training.  The appellant asserts that she 
was under the assumption that DEA benefits continued until 
the age of 26 years.

Basic eligibility for Chapter 35 benefits is established in 
several ways, including being the child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  See 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021.  The period of 
eligibility for a child of the veteran generally extends from 
the child's eighteenth birthday and ends on the child's 
twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041.  During that eight year period (ninety-six 
months), the child is entitled to educational assistance not 
to exceed 45 months, or the equivalent thereof in part-time 
training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 
21.3044(a).  

The issue that must be decided in this case is whether the 
appellant is entitled to Chapter 35 DEA benefits in excess of 
45 months.  VA will not authorize an extension of entitlement 
except as otherwise provided by law.  The 45-month period of 
entitlement is any 45 months within the period of 
eligibility, and the 45 month limitation may be exceeded only 
where no charge against the entitlement is made based on a 
course or courses pursued by a spouse or surviving spouse 
under the special assistance for the educationally 
disadvantaged program; or where special restorative training 
authorized under law exceeds 45 months.  38 U.S.C.A. § 
3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c).

The appellant was awarded DEA benefits, commencing in 
September 2001.  Beginning September 2001, the appellant 
pursued a Bachelor of Arts degree at the University of 
Wisconsin - Milwaukee (UW).  From September 4, 2001, to 
December 22, 2001, the appellant was enrolled in 9 credit 
hours and 6 remedial hours and from January 22, 2002, to May 
18, 2002, the appellant was enrolled in 12 credit hours.  The 
appellant was subsequently informed that she was entitled to 
five months of extra entitlement to DEA benefits which could 
only be used to pursue a high school diploma or college 
refresher, remedial, or deficiency courses.  Based on the 
appellant's 6 remedial hours from September 4, 2001, to 
January 21, 2002, the RO awarded the appellant an additional 
two months and nine days of full time training and for both 
terms, a total of 6 months and 6 days was used.  Thereafter, 
the appellant had 38 months and 24 days of entitlement 
remaining.    

As above, the appellant was enrolled in 12 credit hours 
beginning January 22, 2002, however she reduced her 
coursework to 9 hours effective March 14, 2002.  VA granted 
the appellant a one-time exclusion and reduced her hours to 9 
on April 1, 2002.  Because of this, 12 days of entitlement 
were restored.  The appellant had 39 months and 6 days of 
entitlement remaining.  

From May 28, 2002, to June 22, 2002, and from June 24, 2002, 
to July 20, 2002, the appellant enrolled in 6 hours (3 hours 
each term).  VA processed the enrollment information for this 
interval which used 1 month and 29 days of entitlement.  
Thereafter, the appellant had 37 months and 7 days of 
entitlement remaining.

In June 2002, VA received an enrollment certification from UW 
showing that from September 3, 2002, to December 21, 2002, 
and from January 21, 2003, to May 17, 2003, the appellant was 
enrolled in 12 credit hours each semester.  VA processed and 
the appellant was awarded 9 months and 27 days of 
entitlement.  The appellant had 27 months and 10 days of 
entitlement remaining. 

In June 2003, VA received an enrollment certification from UW 
showing that from May 27, 2003 to June 21, 2003, and from 
June 21, 2003, to July 19, 2003, the appellant was enrolled 
in 6 hours (3 hours each term).  VA processed the enrollment 
information for this interval which used 2 months and 1 day 
of entitlement.  At that time, the appellant had 25 months 
and 8 days of entitlement remaining.

In August 2003, VA received an enrollment certification from 
UW showing that from September 2, 2003, to December 20, 2003, 
and from January 26, 2004, to May 22, 2004, the appellant was 
enrolled in 12 hours each semester.  VA processed the 
enrollment information for this interval which used 9 months 
and 21 days of entitlement.  The appellant had 16 months and 
17 days of entitlement remaining.

In March 2004, the appellant requested to change schools.  VA 
received an enrollment certification from Upper Iowa 
University (UIU) reflecting 6 hours from March 1, 2004, to 
April 24, 2004.  VA stopped the appellant's enrollment at the 
University of Wisconsin effective December 20, 2003, and this 
action created an overpayment of benefits.  Subsequently, the 
appellant was awarded a partial waiver of overpayment.  In 
April 2004, VA processed the appellant's enrollment at UIU.  
The action used 3 months and 8 days of entitlement and the 
appellant had 19 months and 25 days of entitlement remaining.  

The appellant subsequently transferred to Phoenix College 
(PC) and in August 2004, VA received an enrollment 
certification from PC reflecting 9 hours of coursework from 
August 21, 2004, to December 17, 2004, and 3 hours of 
coursework from September 7, 2004, to December 17, 2004.  VA 
processed the enrollment information and the action used 3 
months and 22 days of enrollment.  The appellant had 16 
months and 3 days of entitlement remaining.  

In December 2004, VA received a notice from PC reporting the 
appellant's reduction from 9 to 7 hours effective December 2, 
2004, and in January 2005, VA reduced the appellant's 
benefits effective August 21, 2004.  This action restored 29 
days of entitlement and the appellant had 17 months and 2 
days of entitlement remaining.  This action also created an 
overpayment.  

In January 2005, VA received an enrollment certification from 
PC reflecting 1 hour of coursework from February 26, 2005, to 
March 5, 2005, 3 hours of coursework from February 1, 2005, 
to May 13, 2005, and 10 hours of coursework from January 15, 
2005, to May 13, 2005.  VA processed the enrollment 
information which resulted in 4 months and 15 days of 
entitlement.  The appellant had 12 months and 17 days of 
entitlement remaining.

In January 2005, VA received an enrollment certification from 
PC reflecting 9 hours of coursework from August 21, 2004, to 
December 17, 2004, and 3 hours of coursework from September 
7, 2004, to December 17, 2004.  VA also received a notice 
from PC reporting a reduction from 9 to 7 hours effective 
December 9, 2004, and reporting that the appellant withdrew 
from 3 hours effective December 9, 2004, from the term 
beginning September 7, 2004.  

Subsequently in January 2005, VA received a notice from PC 
reporting that the appellant received grades for only 4 of 
the hours attempted during the term beginning August 21, 
2004.  VA also received an amended enrollment certification 
from PC reflecting 3 hours for the term March 26, 2005, to 
April 16, 2005.  VA received an enrollment certification from 
PC reflecting 10 hours of coursework from January 15, 2005, 
to March 11, 2005.  VA also received a notice from PC 
reporting the claimant's reduction from 10 to 7 hours on the 
first day of the term effective January 15, 2005.  VA 
adjusted the appellant's DEA record based on the information 
reported by PC.  The first part of the action restored 2 days 
of entitlement.  When the other information was entered, 9 
days of entitlement were used and the appellant had 12 months 
and 9 days of entitlement remaining.  

In April 2005, VA received an enrollment certification from 
PC reflecting 4 hours of coursework from June 6, 2005, to 
July 7, 2005, and 9 hours of credit coursework from August 
20, 2005, to December 16, 2005, with an additional 4 hours of 
remedial coursework, also from August 20, 2005, to December 
16, 2005.  VA processed the enrollment information, including 
the interval.  The action used 4 months and 10 days of 
entitlement and the appellant was not charged for the 4 
remedial hours.  The appellant had 7 months and 30 days of 
entitlement remaining.  

In May 2005, VA received a notice from PC reporting the 
appellant's withdrawal from 3 hours effective March 26, 2005.  
VA also received a notice from PC reporting an increase of 
hours from 4 to 7 during the term beginning June 6, 2005, the 
first day of the term.  VA processed the information received 
from PC and restored 18 days of entitlement.  The appellant 
had 8 months and 18 days of entitlement remaining.  

In August 2005, VA received an enrollment certification from 
PC reflecting 4 hours of coursework from July 11, 2005, to 
August 11, 2005.  VA later received a notice from PC 
reporting the appellant's reduction from 9 credit and 4 
remedial hours to 8 credit and 4 remedial hours effective 
August 20, 2005, the first day of the term.  VA later 
received a notice from PC reporting the appellant's 
withdrawal from 4 hours effective August 5, 2005, during the 
term beginning July 11, 2005.  Subsequently, VA adjusted the 
appellant's DEA record according to the information reported 
by the school.  The remaining entitlement was not affected by 
this adjustment.

In January 2006, VA received a notice from PC reporting the 
appellant's reduction from 9 credit and 4 remedial hours to 8 
credit hours effective December 14, 2005, during the term 
beginning August 20, 2005.  VA adjusted the appellant's DEA 
record according to the information reported by the school.  
This action restored 1 day of entitlement and the appellant 
had 8 months and 19 days of entitlement remaining.  

In July 2006, VA received the appellant's request for a 
waiver and in August 2006 VA restored some of the appellant's 
benefits.  This action used 29 days of entitlement and the 
claimant had 7 months and 21 days of entitlement remaining.  
Because the reasons for the changes were accepted and 
benefits restored, no waiver action was necessary.   

In November 2006, VA received an enrollment certification 
from Grand Canyon University (GCU) reflecting 12 hours of 
coursework from October 30, 2006, to March 4, 2007.  VA 
processed this enrollment information and this used 4 months 
and 14 days of entitlement, the appellant had 3 months and 16 
days of entitlement remaining.  

In March 2007, VA received an enrollment certification from 
GCU reflecting 6 hours of coursework from March 12, 2007, to 
May 6, 2007.  VA processed the enrollment information for 
this interview and the action used 2 months and 1 day of 
entitlement.  The appellant had 1 month and 15 days of 
entitlement remaining.  

In August 2007, VA received an enrollment certification from 
GCU reflecting 12 hours of coursework from September 3, 2007, 
to December 23, 2007.  VA processed the enrollment 
certification beginning September 3, 2007, to October 16, 
2007, the date entitlement exhausted.  This action used 1 
month and 15 days of remaining entitlement and VA notified 
the appellant that she had used the maximum allowable amount 
of 45 months of entitlement.  

In the present case, the Board finds no basis in law for 
extending the appellant's receipt of DEA benefits beyond 
October 16, 2007.

As previously stated, the law limits the amount of DEA 
benefits to which an eligible claimant is entitled.  
According to controlling legal criteria, educational 
assistance under Chapter 35 may not exceed a period of 45 
months unless a longer period is required for special 
restorative training under the circumstances outlined in 38 
C.F.R. § 21.3300(c), or except as specified in 38 C.F.R. § 
21.3044(c). 38 U.S.C.A. § 3511; 38 C.F.R. § 21.3020(b).  
Under 38 C.F.R. § 21.3044(c)(1), an extension is allowable 
where no charge against the entitlement is made based on a 
course or courses pursued by a spouse or a surviving spouse 
under the special assistance for the educationally 
disadvantaged program. 38 C.F.R. § 21.3044(c)(1). Under 38 
C.F.R. § 21.3044(c)(2), an extension is allowable where 
special restorative training authorized under 38 C.F.R. § 
21.3300 exceeds 45 months. 38 C.F.R. § 21.3044(c)(2).  The 
special assistance for the educationally disadvantaged 
program allows a claimant to pursue remedial, deficiency, or 
refresher courses, and depending on the nature of the program 
pursued, the VA may or may not make a charge against the 
eligible person's entitlement for that course. 38 C.F.R. §§ 
21.3045, 21.3344.

While there is evidence that the appellant was enrolled in 
some remedial classes during the course of her college 
education, the evidence does not show that the appellant 
requires special restorative training.  Thus, an extension in 
not warranted under the circumstances outlined in 38 C.F.R. § 
21.3300(c), or as specified in 38 C.F.R. § 21.3044(c)(2).  In 
addition, in light of the fact that the appellant is the 
veteran's daughter and not the spouse or surviving spouse of 
the veteran, an extension is also not warranted under 38 
C.F.R. 21.3044(c)(1).  Moreover, as the appellant has not 
requested an extension to pursue courses under the special 
assistance for the educationally disadvantaged program, it 
has not been necessary for the RO to determine whether a 
charge should be made against the appellant's entitlement. 
Accordingly, the aforementioned exception is inapplicable.

In the instant case, the RO has determined that by October 
16, 2007, the appellant had been awarded her maximum 
entitlement of 45 months of DEA benefits authorized by law.  
In this regard, the Board recognizes the appellant's 
assertions as to why additional DEA benefits should be 
awarded.  However, her assertions do not fit within the 
narrowly defined circumstances under which more than 45 
months of Chapter 35 DEA benefits may be awarded, and the 
Board is bound by the laws and regulations governing this 
issue.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004).  


ORDER

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond October 16, 2007, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


